Citation Nr: 1307124	
Decision Date: 03/01/13    Archive Date: 03/11/13	

DOCKET NO.  07-35 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis, to include as secondary to chemical (including Agent Orange) exposure, and/or an acquired psychiatric disorder (including posttraumatic stress disorder).

2.  Entitlement to service connection for gastroesophageal reflux disease, to include as secondary to chemical (including Agent Orange) exposure, and/or an acquired psychiatric disorder (including posttraumatic stress disorder).

3.  Entitlement to service connection for anemia, to include as secondary to chemical (including Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971, with service in the Republic of Vietnam from January 1970 to March 1971.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a decision of January 2010, the Board denied entitlement to service connection for ulcerative colitis, gastroesophageal reflux disease, and anemia.  However, in an October 2011 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's January 2010 decision, and, in so doing, remanded the Veteran's case to the Board for further proceedings consistent with the Memorandum Decision.

In July 2012, the Veteran's case was remanded to the RO for additional development.  The case is now, once more, before the Board for appellate review.

Based on an Informal Hearing Presentation of January 2013, it would appear that, in addition to the issues currently before the Board, the Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  However, the issue of service connection for an acquired psychiatric disorder (including posttraumatic stress disorder) is "inextricably intertwined" with the issues of entitlement to service connection for ulcerative colitis and gastroesophageal reflux disease.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Under the circumstances, and for reasons which will become apparent, the issue of entitlement to service connection for an acquired psychiatric disorder (including posttraumatic stress disorder), along with the other issues currently before the Board, is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

As noted above, the issue of entitlement to service connection for an acquired psychiatric disorder (including posttraumatic stress disorder) is inextricably intertwined with the issues of entitlement to service connection for ulcerative colitis and gastroesophageal reflux disease.  In that regard, it is argued that the Veteran's claimed psychiatric disorder, and, in particular, his alleged posttraumatic stress disorder, has caused and/or aggravated his current ulcerative colitis and gastroesophageal reflux disease.  Accordingly, the issues of entitlement to service connection for ulcerative colitis and gastroesophageal reflux disease are premised, at least in part, on the Veteran's potential entitlement to an award of service connection for an acquired psychiatric disorder (including posttraumatic stress disorder).  All possible theories of entitlement have to be addressed, so additional development of this matter is in order.

The Board further notes that, following VA examinations in July 2012, it was the opinion of the examiner that the Veteran's gastroesophageal reflux disease and ulcerative colitis, as well as his macrocytic anemia were not "due to his military service."  As a rationale for those opinions, the examiner noted that the disabilities in question were not among those disabilities for which service connection could be granted on a presumptive basis where the Veteran has had recognized service in the Republic of Vietnam.  However, the examiner failed to offer any opinion as to whether the Veteran's ulcerative colitis, gastroesophageal reflux disease, or anemia were at least as likely as not the result of "chemical (including Agent Orange) exposure" in Vietnam.  Such an opinion is necessary prior to a final adjudication of the Veteran's claims for service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  That is, service connection may be established by other than the legal presumptions that are in place.

Under the circumstances, and in light of the aforementioned, the case is once again REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to July 2012, the date of the most recent VA examinations of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The RO/AMC should then fully adjudicate the issue of entitlement to service connection for an acquired psychiatric disorder (including posttraumatic stress disorder), to include all necessary and appropriate assistance and notification under the Veterans Claim Assistance Act of 2000 (VCAA), and any development called for by the record.  All documentation of the aforementioned should be included in the Veteran's claims file for appellate review.  Appellant and his representative are informed that they must take an active role in the adjudication of this issue, to include timely responses to actions taken.  Failure to participate in development of the issue will result in the issue being closed without full consideration.

3.  Only after the issue of entitlement to service connection for an acquired psychiatric disorder (including posttraumatic stress disorder) has been fully adjudicated, (as appropriate) the Veteran's entire claims file should be furnished to the same VA examiner who conducted the aforementioned VA examinations in July 2012, or to another appropriate VA examiner, should that physician be unavailable.  Following a review of the Veteran's entire claims file, the examiner must specifically opine as to whether the Veteran's ulcerative colitis, gastroesophageal reflux disease, and/or anemia are at least as likely as not the result of "chemical exposure," including Agent Orange exposure, during the Veteran's period of active military service.

Should it be determined that the Veteran's ulcerative colitis, gastroesophageal reflux disease, and anemia are not the result of chemical (including Agent Orange) exposure in service, and only if service connection is awarded for an acquired psychiatric disorder (including posttraumatic stress disorder), an additional opinion is requested as to whether the Veteran's ulcerative colitis, gastroesophageal reflux disease, and/or anemia are at least as likely as not proximately due to, the result of, or aggravated by such psychiatric disorder.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in his report that the claims file and all pertinent Virtual VA records have been reviewed.

4.  The RO/AMC should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures.

5.  The RO/AMC must then readjudicate the Veteran's claims of entitlement to service connection for ulcerative colitis and gastroesophageal reflux disease (to include as secondary to an acquired psychiatric disorder, including posttraumatic stress disorder), as well as his claim for service connection for anemia.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in December 2012.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



